DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on June 29, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenz (US 6,602,381).
With respect to claim 1, Lenz discloses in figure 2 a plasma processing apparatus comprising a chamber (202, e.g., plasma chamber); a lower and an upper electrodes (204, 206, e.g., 204 is an upper electrode and 206 is a lower electrode) vertically spaced apart from each 

    PNG
    media_image1.png
    612
    827
    media_image1.png
    Greyscale

With respect to claim 2, Lenz discloses that wherein the cavity is filled with air (figure 2 shows the cavity C wherein air filled therein).

With respect to claim 4, Lenz discloses that wherein the insulating member has a cylindrical shape (figure 2 shows the focus ring 210 formed as a cylindrical shape) having an axis (having vertical or horizontal axis) of the cylindrical shape overlapping with the first transmitting member (see figure 2).
With respect to claim 5, Lenz discloses that further comprising a support plate (SP) spaced downwardly from the ground plate, wherein a lower cavity (C1) is provided between the ground plate and the support plate (see figure 2).
With respect to claim 6, Lenz discloses that wherein the RF transmitting part comprises a first transmitting member (TP1) penetrating the ground plate and extending toward the lower electrode; and a second transmitting member (TP2) extending in a direction different from the extending direction of the first transmitting member, wherein the first and second transmitting members are connected to each other in the lower cavity (see figure 2).
With respect to claim 7, Lenz discloses that further comprising an electrostatic chuck (104) provided on the lower electrode (see figure 1).
With respect to claim 8, Lenz discloses that further comprising a gas supply part (122, e.g., gas line) for supplying a heat transfer gas onto a top surface of the electrostatic chuck, wherein the gas supply part penetrates the cavity (see figure 1).

With respect to claim 11, Lenz discloses that further comprising an extension electrode (EE) surrounding the first transmitting member in the cavity, wherein the extension electrode is coupled on the ground plate (see figure 2).
Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0021538).
With respect to claim 13, Lee discloses in figure 1 a plasma processing apparatus comprising a chamber (10, e.g., chamber); an upper electrode (34, e.g., upper electrode) disposed at an upper portion of the chamber (figure 1 shows the upper electrode 34 disposed at the top portion of the chamber 10); a lower electrode (16, e.g., lower electrode) disposed at a lower portion of the chamber (figure 1 shows the electrode 16 disposed at bottom portion of the chamber); a RF transmitting part (87-90, e.g., formed as a RF transmitting part thereof) connected to the lower electrode and configured to supply RF power to the lower electrode (see figure 1); an electrostatic chuck (18, e.g., electrostatic chuck) provided on the lower electrode (see figure 1); and a gas supply part (62, 64, 66, e.g., formed as a gas supply part) configured to supply a gas (via gas line 64) to a space (S) on a top surface of the electrostatic chuck (see figure 1), wherein the gas supply part includes a plurality of capillary tubes (37, e.g., a multiple number of gas discharge holes).

    PNG
    media_image2.png
    730
    633
    media_image2.png
    Greyscale

With respect to claim 15, Lee discloses in figure 1 a plasma processing apparatus comprising a process chamber (10, e.g., chamber); an upper electrode (34, e.g., upper electrode) positioned at an upper portion of the process chamber (figure 1 shows the upper electrode 34 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (US 6,602,381) in view of Lee et al. (US 2012/0021538).
With respect to claim 10, Lenz discloses all claimed limitations, as expressly recited in claim 1 and 7-8, except for specifying that wherein the gas supply part includes a plurality of capillary tubes.
Lee discloses in figure 1 a plasma processing apparatus comprising a gas supply part (37, 40, 62, 64 and 66, e.g., formed as a gas supply part), wherein the gas supply part includes a plurality of capillary tubes (37).

With respect to claims 12 and 14, the combination of Lenz and Lee disclose all claimed limitations, as expressly recited in claim 1, 3, 11 and 13, except for specifying that a height of the extension electrode ranges 40mm to 60mm; and the tubes ranges from 50um to 100um).  However, these differences are not of patentable merits since sizes of parts of the apparatus can be selected that is based on a particular application or environment of use.  Therefore, to employ a height of the electrode or a diameter of the tube that would have been deemed obvious to a person skilled in the art.
With respect to claim 20, the combination of Lenz and Lee disclose that the gas supply part includes engineering plastic (figure 1 of Lee shows the gas pipe 64 formed by a plastic material).
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art Yamazawa – US 2009/0126871
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 19, 2021